     Case 3:19-cv-02792-N-BK Document 63 Filed 05/14/20             Page 1 of 6 PageID 1338


                       UNITED STATES DISTRICT COURT
                                               for the
                                      Northern District of Texas
                                           Dallas Division



STEVEN B. AUBREY, Individually,                   §
STEVEN B. AUBREY, as Beneficiary                  §
Of the AUBREY FAMILY TRUST, and                   §
BRIAN E. VODICKA                                  §
       Plaintiffs,                                §
                                                  §
v.                                                §           Case No 3:19-CV-2792-N-BK
                                                  §
THE ESTATE OF IRA TOBOLOWSKY,                     §
MICHAEL B. TOBOLOWSKY, FAITH                      §
G. BURK, STEPHEN SCHOETTMER,                      §
DAVID P. HENDRICKS, ERIC V.                       §
MOYE, DONALD J. COSBY, RICHARD                    §
B. AUBREY, JR., BETSY S. AUBREY, as               §
Independent Executrix of the Estate of            §
Richard Buck Aubrey, Deceased,                    §
RACHEL ANN CRAIG, ROBIN L.                        §
LANDIS, and JACKIE K. WHEELINGTON,                §
      Defendants.                                 §



                     DEFENDANT BETSY S. AUBREY’S RESPONSE TO
                     PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT
                          AND CLERK’S ENTRY OF DEFAULT


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Defendant Betsy S. Aubrey, as Independent Executrix of the Estate of Richard Buck Aubrey,

Deceased, (“Defendant” or “Betsy”) files this RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY

OF DEFAULT from claims asserted by Plaintiff Steven Aubrey (“Plaintiff” or “Aubrey”) [Doc. 58] and

CLERK’S ENTRY OF DEFAULT from claims asserted by Deputy Clerk A. Aguilar’s, U.S. District

Court, Complaint [Doc. 59].




                                                  1
    Case 3:19-cv-02792-N-BK Document 63 Filed 05/14/20                     Page 2 of 6 PageID 1339

                                   DEFENDANT IS NOT IN DEFAULT

       1.      On March 30, 2020, the Summons [Doc. 38] and the complaint [Doc. 37] were personally

served on Defendant. Per the Summons, “you must serve on the plaintiff an answer” within 21 days.”

       2.      On April 15, 2020, 16 days after service of the Summons, United States Magistrate Judge

Renee Harris Toliver signed an Order [Doc. 49] having reviewed the Parties’ Stipulation and [Proposed]

Order Regarding Defendants’ Deadline to Answer or Respond to Plaintiffs’ First Amended Complaint

or Proposed Second Amended Complaint [Doc. 48]. Per the Order:

               “IT IS THEREFORE ORDERED that Defendants are not required to answer or
       otherwise respond to Plaintiffs’ First Amended Complaint, Doc. 37, until the Court rules on
       Plaintiffs’ anticipated motion for leave to amend (“Anticipated Motion”). If the Court grants
       Plaintiffs’ Anticipated Motion, then Defendants shall answer or otherwise respond to the Second
       Amended Complaint within 14 days of its filing date. If the Court issues an order denying Plaintiffs’
       Anticipated Motion, then Defendants shall answer or otherwise respond to Plaintiffs’ First Amended
       Complaint, Doc. 37, within 14 days of that order.”

       3.      As of the date of this filing, the Court has not ruled on the Anticipated Motion therefore

Defendant is not required to answer until Court has ruled. Until the Court rules there is no deadline

therefore Plaintiff’s claimed deadline of April 20, 2020 is false.

       4.      On May 6, 2020 Defendant went ahead and filed a Motion Dismiss [Doc. 60].



                              CLAIMS ARE BARRED BY RES JUDICATA

       5.      The doctrine of res judicata bars litigation of any issue connected with a cause of action

or defense that, in the use of due diligence, a party might have tried or actually did try in an earlier suit.

See Ellis v. Amex. Life Ins. Co. , 211 F.3d 935, 938 n. 1 (5th Cir. 2000). Under the Fifth Circuit test,

"the critical issue is not the relief requested or the theory asserted but whether the plaintiff bases the two

actions on the same nucleus of operative fact." Agrilectric Power Partners, Ltd. v. Gen. Elec. Co., 20

F.3d 663, 665 (5th Cir. 1994).




                                                       2
    Case 3:19-cv-02792-N-BK Document 63 Filed 05/14/20                  Page 3 of 6 PageID 1340

       6.      The alleged bases and nucleus of operative facts on which Plaintiffs’ base the instant

claim are the very same as those which were litigated and decided in:

                 a.    Aubrey v. Betsy, Cause No. C1-PB-140-000668, in the Probate Court No. 1,

                       Travis County, Texas (2014),

                 b.    Aubrey v. Betsy, Cause No. PR-14-01486-3, in the Probate Court No. 3, Dallas

                       County, Texas (2014)

                 c.    Betsy v. Aubrey Counterclaim, Cause No. PR-15-01710-3, in the Probate Court

                       No. 2, Dallas County, Texas (2015)

                 d.    Aubrey v. Betsy, Cause No. CC-16-05175-C, in the County Court No. 3, Dallas

                       County, Texas (2016)

and were litigated, decided and confirmed on appeal in the following case in

               Aubrey v. Betsy, Cause No. DC-15-11685, in the 14th District Court, Dallas County

               (2015), aff d, 523 S. W .3d 299, 30 l (Tex. App.- Dallas 2017, no pet.); (affirming all

               findings of the trial court's final judgment on the merits, but modifying only to reduce the

               amount of exemplary damages).

As a result, Plaintiffs should be precluded from pursuing their instant claim which is based on matters

that have already been tried and rejected by multiple courts of competent jurisdiction.



                                            CONCLUSION

       First and foremost, this is continued harassment by Plaintiff Aubrey on his 85 year old mother,

Defendant Betsy Aubrey.

       Second, Defendant was not required to file an answer until 14 days after the Court has ruled on

the Anticipated Motion. To date the Court has not ruled, therefore Betsy has not missed a deadline to

answer instant case.




                                                     3
    Case 3:19-cv-02792-N-BK Document 63 Filed 05/14/20                    Page 4 of 6 PageID 1341

        Third, Plaintiff’s request for accounting and removal of Trustee has been litigated and rejected

five (5) separate times by multiple courts of competent jurisdictions with the last one confirmed on

appeal. This is the 6th time to litigate the same issue. What is different this 7th time? Nothing!

        Plaintiff has sued Defendant four (4) other times for other erroneous reasons that where litigated

and rejected in Defendant’s favor. In 2016, Plaintiff is deemed a vexatious litigant in the State of Texas

as a result.

        Plaintiff acts of bad behavior:

        1)     Plaintiff had access to books and view checking accounts of the Aubrey Family Trust

                  (“Trust”) and Aubrey Family, LLC (“LLC”) until he tried to illegally transfer over

                  $71,000 through four (4) transactions into his personal accounts and personal credit

                  cards in 2012. There was $64,181 in the account and all transactions “bounced”.

        2)      Defendant voluntarily provided Aubrey an accounting in 2014 but Aubrey has

                  maintained the accounting is fraudulent and turned Defendant into the IRS for illegal

                  activity and tax fraud. During the audit, some of the IRS agent’s notes were Plaintiff’s

                  handwriting and printouts Defendant Richard Aubrey had given Plaintiff earlier.

                  Audits of Defendant, the Trust and LLC produced nothing and case was closed.

        3)     In one of Plaintiff’s lawsuits against Defendant, Plaintiff improperly obtained a subpoena

                  without Defendant’s knowledge for all bank records from Wells Fargo Bank, NA in

                  2015 and has seen every transaction up to that point.

        4)     Plaintiff has self-deeded himself 1/3 ownership of property owned by the LLC. There are

                  only two (2) members of the LLC, the Defendant and the Trust. In 2012 Plaintiff

                  signed an acknowledgement along with his siblings, Defendant Richard Aubrey and

                  Thomas Aubrey, that neither one of the siblings are members of the LLC but for the

                  second time Plaintiff falsified Warranty Deeds claiming in front of a notary to be a

                  member of the LLC. The acknowledgement was needed because Plaintiff had done the


                                                      4
    Case 3:19-cv-02792-N-BK Document 63 Filed 05/14/20                   Page 5 of 6 PageID 1342

                  same thing self-deeding the same property in 2011. Per the LLC Operating Agreement,

                  only the Manager of a Limited Liability Company can sign a Warranty Deed.

Plaintiff’s past bad behavior doesn’t warrant him the right to view any financial information for fear of

continued improper use. Plaintiff has been removed from Defendant’s LAST Will AND TESTAMENT

in 2013 and will never participate or inherit in any income, inheritance, or distribution derived from the

Trust therefore Plaintiff has no need for and is not due an accounting from the Trust.

       While Defendant is the sole Executrix of the Estate of Richard Buck Aubrey, Deceased, her

husband also appointed her the sole Trustee and the sole beneficiary of the Trust, a Spendthrift Trust,

which will continue throughout her life. Upon her death, Plaintiff Aubrey, a contingent remainderman,

would be entitled to his portion of the Trust, per stirpes.

       Plaintiff’s Instant Motion states Defendant is a competent person. She hires competent

accountants and attorneys for business advice. The Will of Richard Buck Aubrey [Doc. 58 Exhibit A]

has procedures in place if she were unable to continue as Trustee and does not need Plaintiff’s hatred

toward his mother to decide what is best.

       For the reasons set forth above, Defendant Betsy Aubrey respectfully requests that Plaintiff’s

claims of default against Defendant Betsy Aubrey should be dismissed with prejudice.

       Also for the reasons set forth above, Defendant Betsy Aubrey respectfully requests that the

Clerk’s Entry of Default [Doc. 59] entered into the record in error be removed from the record.




                                                      5
    Case 3:19-cv-02792-N-BK Document 63 Filed 05/14/20            Page 6 of 6 PageID 1343




      Dated: May 14, 2020




                               Respectfully submitted,


                               By:
                                     Betsy S Aubrey, Pro Se
                                     3920 Hockaday Drive
                                     Dallas, TX 75229
                                     Telephone: 214-207-0440
                                     Email: buck@buckloans.com




                                CERTIFICATE OF SERVICE

       On May 14, 2020, I filed the foregoing document with the clerk of court for the U.S.
District Court, Northern District of Texas, using the ECF system. I hereby certify that I have
served all counsel and/or pro se parties of record electronically or by another manner authorized
by FED. R. CIV. P. 5 (b)(2).




                               By:
                                     Betsy S Aubrey, Pro Se




                                                 6
